Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 1 of 23 PageID 260



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

C. S.,

            Plaintiff,

v.                                 Case No:    2:20-cv-630-JES-MRM

HOLISTIC HEALTH HEALING,
INC.,

            Defendant.


                            OPINION AND ORDER

      This matter comes before the Court on defendant's Motion to

Dismiss, Motion to Strike, or for a More Definite Statement (Doc.

#9) filed on September 28, 2020.          Plaintiff filed an opposition

(Doc. #19) on November 2, 2020.        For the reasons set forth below,

the motions are denied.

                                     I.

      The origins of this case began on October 30, 2019, when

plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and

for Collier County, Florida.        See S.Y. et al v. Naples Hotel Co.

et al, Case No. 2:20-cv-118 (Doc. #1, p. 3).              On December 31,

2019, the plaintiffs filed a First Amended Complaint which asserted

ten claims against over forty defendants.           Id. at (Doc. #1, pp.

2-4).    The case was removed to federal court in February 2020.

Id. at (Doc. #1).     On April 15, 2020, the plaintiffs filed a Second
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 2 of 23 PageID 261



Amended Complaint.        Id. at (Doc. #85).         On August 5, 2020, the

undersigned denied various motions to dismiss, but determined

severance of the parties was appropriate.                S.Y. v. Naples Hotel

Co., 476 F. Supp. 3d 1251, 1258-59 (M.D. Fla. 2020).                   Following

the Court’s severance order, plaintiff and the other alleged victim

filed   nearly   thirty    new   actions       against   various     defendants,

including this case.

      The Complaint (Doc. #1) in this case was filed on August 19,

2020, and alleges that plaintiff C.S., a resident of Collier

County, Florida, was a victim of continuous sex trafficking at a

Conty’s Motel, owned, operated, supervised, and controlled by

defendant Holistic Health Healing, Inc.,                  in Naples, Florida

between 2013 and 2016.       (Id. ¶¶ 2, 1, 22-24.)

      The Complaint alleges the following six claims: (1) violation

of the Trafficking Victims Protection Reauthorization Act of 2008

(TVPRA), 18 U.S.C. § 1595; (2) violation of the Florida RICO

statute, § 772.104, Florida Statutes; (3) premise liability; (4)

negligent    hiring,    supervision,      and     retention;   (5)    negligent

rescue;    and   (6)   aiding    and    abetting,     harboring,     confining,

coercion, and criminal enterprise.             (Id. pp. 28-42.)

                                        II.

      Defendant’s motion seeks to have the Court strike several

allegations in the Complaint as well as dismiss the majority of




                                       - 2 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 3 of 23 PageID 262



the claims as insufficiently pled.                The Court will address each

of these arguments in turn.

   A. Redundant, Irrelevant and Scandalous Allegations

      Defendant      argues   that    the     Complaint    contains   numerous

allegations that are redundant, irrelevant, and scandalous, and

therefore should be struck.          (Doc. #9, pp. 4-6.)     Pursuant to Rule

12(f), a party may move to strike “any redundant, immaterial,

impertinent, or scandalous matter” within the pleadings.                     The

Court enjoys broad discretion in determining whether to grant or

deny a motion to strike.           Anchor Hocking Corp. v. Jacksonville

Elec. Auth., 419 F. Supp. 992, 1000 (M.D. Fla. 1976).            “The purpose

of a motion to strike is to clean up the pleadings, streamline

litigation, and avoid unnecessary forays into immaterial matters.”

Hutchings     v.    Fed.   Ins.   Co.,   6:08-cv-305-ORL-19KRS,       2008    WL

4186994, *2 (M.D. Fla. Sept. 8, 2008) (marks and citation omitted).

It is not intended to “procure the dismissal of all or part of a

complaint.”        Id.   A motion to strike is a drastic remedy and is

disfavored by the courts.         Schmidt v. Life Ins. Co. of N. Am., 289

F.R.D. 357, 358 (M.D. Fla. 2012).             Therefore, a motion to strike

should be granted only if “the matter sought to be omitted has no

possible relationship to the controversy, may confuse the issues,

or otherwise prejudice a party.”            Id.

      Defendant moves to strike ten paragraphs in the Complaint,

arguing the allegations therein contain (1) irrelevant “puffing”



                                      - 3 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 4 of 23 PageID 263



about sex trafficking and its alleged relationship with the hotel

industry, and (2) immaterial and scandalous matters regarding

defendant’s knowledge of the tactics of sex traffickers.                (Doc.

#10, pp. 4-6.)     Having reviewed the allegations at issue (Doc. #1,

¶¶ 3-5, 39-41, 62-64, 127), the Court declines to strike them.

The majority 1 of the allegations relate to defendant’s knowledge

of sex trafficking, the failure to prevent it, and the motivation

for doing so.    Such allegations are relevant to the type of claims

plaintiff asserts, S.Y., 476 F. Supp. 3d at 1259 n.5, and the Court

does not find any to be overly redundant or unduly prejudicial.

Accordingly, the request to strike the allegations is denied.

   B. Failure to State a Claim

      Defendant argues Counts Two through Six should be dismissed

due to plaintiff’s failure to state a claim upon which relief may

be granted.     Federal Rule of Civil Procedure 8(a)(2) requires that

a complaint contain a “short and plain statement of the claim

showing that the pleader is entitled to relief.”          Fed. R. Civ. P.

8(a)(2).       This   obligation    “requires    more   than   labels     and



      1In the third paragraph, the Complaint explains why human
sex trafficking is prevalent at hotels throughout the United States
and globally. (Doc. #1, ¶ 3.) While such an allegation may be
irrelevant, see S.Y., 476 F. Supp. 3d at 1259 (“[T]he Court agrees
that those [allegations] regarding sex trafficking in general and
its relationship with the hospitality industry should be stricken
as irrelevant.”), the Court cannot say that this single allegation
causes sufficient prejudice to justify the “drastic” and
“disfavored” remedy being sought. Schmidt, 289 F.R.D. at 358.


                                   - 4 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 5 of 23 PageID 264



conclusions, and a formulaic recitation of the elements of a cause

of action will not do.”       Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (citation omitted).          To survive dismissal, the factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”               Id. at 555; see

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”         Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations

omitted).      “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.          Factual allegations that are merely

consistent     with   a   defendant’s    liability   fall   short   of    being

facially plausible.        Chaparro v. Carnival Corp., 693 F.3d 1333,

1337   (11th   Cir.   2012)   (citations    omitted).       Thus,   the   Court

engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and then




                                   - 5 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 6 of 23 PageID 265



determine whether they plausibly give rise to an entitlement to

relief.”     Iqbal, 556 U.S. at 679.

      (1)    Florida RICO Violation

      Count Two of the Complaint asserts a claim under Florida’s

civil RICO statute, section 772.104, Florida Statutes.            (Doc. #1,

p. 29.)     To state a claim under the statute, plaintiff must allege

plausible    facts    showing   “(1)   conduct   or   participation    in    an

enterprise through (2) a pattern of [criminal] activity.”             Horace-

Manasse v. Wells Fargo Bank, N.A., 521 F. App’x 782, 784 (11th

Cir. 2013) (quoting Lugo v. State, 845 So. 2d 74, 97 (Fla. 2003)). 2

      Defendant      argues   plaintiff    has   insufficiently   pled      the

enterprise element of her claim.          (Doc. #9, pp. 7-11.)    Florida’s

RICO statute defines enterprise to include a “group of individuals

associated in fact although not a legal entity.”              § 772.102(3),

Fla. Stat.       “[A]n association-in-fact enterprise is simply a

continuing unit that functions with a common purpose.”             Boyle v.

United States, 556 U.S. 938, 948 (2009).              To sufficiently plead

such an enterprise, “a plaintiff must allege that a group of

persons shares three structural features: (1) a purpose, (2)


      2“Since Florida RICO is patterned after federal RICO, Florida
courts have looked to the federal courts for guidance in
interpreting and applying the act. Therefore, federal decisions
should be accorded great weight.” O’Malley v. St. Thomas Univ.,
Inc., 599 So. 2d 999, 1000 (Fla. 3d DCA 1992); see also Cont’l 332
Fund, LLC v. Albertelli, 317 F. Supp. 3d 1124, 1137 (M.D. Fla.
2018) (“[T]he Eleventh Circuit applies federal RICO analysis
equally to Florida RICO claims.”).


                                    - 6 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 7 of 23 PageID 266



relationships among those associated with the enterprise, and (3)

longevity sufficient to permit these associates to pursue the

enterprise’s purpose.”           Cisneros v. Petland, Inc., 972 F.3d 1204,

1211 (11th Cir. 2020) (marks and citations omitted).                       Defendant

argues the Complaint fails to sufficiently allege it associated

with the traffickers for a “common purpose.”                   (Doc. #9, pp. 7-9.)

      “The purpose prong contemplates ‘a common purpose of engaging

in   a    course     of    conduct’      among    the     enterprise’s         alleged

participants.”      Cisneros, 972 F.3d at 1211 (quoting United States

v.   Turkette,     452    U.S.    576,   583   (1981)).       “An   abstract    common

purpose, such as a generally shared interest in making money, will

not suffice.       Rather, where the participants’ ultimate purpose is

to make money for themselves, a RICO plaintiff must plausibly

allege that the participants shared the purpose of enriching

themselves through a particular criminal course of conduct.”                       Id.

(citations omitted).

      Here, the Complaint alleges defendant “associated with the

Plaintiff    C.S.’s       sex    traffickers     for    the    common    purpose    of

profiting off an established sex trafficking scheme.”                      (Doc. #1,

¶ 140.)    Plaintiff asserts this “association-in-fact” constitutes

an “enterprise” under Florida’s RICO statute, and that defendant

conducted or participated in the enterprise through a pattern of

criminal activity, “related by their common purpose to profit off

an institutionalized sex trafficking scheme.”                       (Id. ¶¶ 140-141,



                                         - 7 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 8 of 23 PageID 267



145.)     The Court finds these allegations sufficient to allege

defendant and the traffickers “shared the purpose of enriching

themselves    through    a    particular    criminal    course    of    conduct.”

Cisneros, 972 F.3d at 1211; see also United States v. Church, 955

F.2d 688, 697-98 (11th Cir. 1992) (noting that “an association’s

devotion to ‘making money from repeated criminal activity’ . . .

demonstrates an enterprise’s ‘common purpose of engaging in a

course of conduct’” (citations omitted)); Burgese v. Starwood

Hotel & Resorts Worldwide, Inc., 101 F. Supp. 3d 414, 424 (D. N.J.

2015) (on motion to dismiss Florida RICO claim, court found that

“Plaintiff’s Amended Complaint can be read to allege a ‘common

purpose’ of furthering an institutionalized prostitution scheme to

increase     profits    for    the     participants,”    and     that    “[t]hese

allegations, though thin, are sufficient for purposes of this

motion”).

      Defendant     also      argues     that   the     Complaint       fails   to

sufficiently plead the “pattern of criminal activity” element.

(Doc. #9, p. 10.)       As previously stated, “[i]n order to state a

civil cause of action under the Florida RICO Act, a plaintiff must

allege a pattern of criminal activity.”           Arthur v. JP Morgan Chase

Bank, NA, 569 F. App’x 669, 682 (11th Cir. 2014) (citing §§

772.103-104, Fla. Stat.).            The statute’s definition of “criminal

activity” provides “that a particular state law crime can serve as

the predicate act for a RICO claim if it is ‘chargeable by



                                       - 8 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 9 of 23 PageID 268



indictment or information’ and falls within a series of specified

provisions.”         Id. (citing § 772.102(1)(a), Fla. Stat.).                    “In order

to establish a pattern of criminal activity, the plaintiff must

allege two or more criminal acts ‘that have the same or similar

intents, results, accomplices, victims, or methods of commission’

that occurred within a five-year time span.”                       Id. at 680 (citing

§ 772.102(4), Fla. Stat.).

       Plaintiff’s         Florida     RICO        claim    is    predicated       on   the

commission of human trafficking crimes in violation of section

787.06, Florida Statutes.               (Doc. #1, ¶¶ 142, 144); see also §

772.102(1)(a)15., Fla. Stat. (listing “human trafficking” under

Chapter 787 among the types of “criminal activity” covered by the

Florida       RICO       statute).          This     provision      provides       various

punishments        for    “[a]ny     person    who    knowingly,        or   in   reckless

disregard of the facts, engages in human trafficking, or attempts

to   engage     in    human     trafficking,         or    benefits     financially       by

receiving anything of value from participation in a venture that

has subjected a person to human trafficking.”                       § 787.06(3), Fla.

Stat.

       Defendant argues the RICO claim fails to allege a pattern of

criminal activity because the Complaint “provides a several year

span    and   no     specific      allegations       of    when   the   predicate       acts

allegedly      occurred,”          making     it     “impossible        to   discern     if

[defendant] committed two or more predicate acts in the required



                                            - 9 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 10 of 23 PageID 269



 timeframe.”       (Doc.    #9,   p.     10.)     The     Court   disagrees.     The

 Complaint     alleges      plaintiff     was     trafficked      on   a   “regular,

 consistent and/or repeated basis” at various hotels in Naples,

 Florida, and at the Conty’s Motel from approximately 2015 to 2016.

 (Doc. #1, ¶ 68.)     The Complaint describes how the sex trafficking

 occurred at the Conty’s Motel and the “routine conduct” taking

 place   as   a   result,    as   well    as    alleges    defendant’s     employees

 participated in the trafficking, made promises to the traffickers

 not to interfere with it, and knowingly turned a blind eye to it.

 (Id. ¶¶ 75, 76, 78, 83.)           Viewing the allegations in the light

 most favorable to plaintiff, the Court finds this sufficient to

 allege two or more predicate acts within the applicable timeframe.

       Finally, defendant argues the Complaint contains insufficient

 allegations regarding causation.               (Doc. #9, pp. 10-11.)          Under

 the Florida RICO statute, a plaintiff must demonstrate that their

 injuries were proximately caused by the RICO violations.                        See

 Bortell v. White Mountains Ins. Grp., Ltd., 2 So. 3d 1041, 1047

 (Fla. 4th DCA 2009).         “A wrongful act is a proximate cause if it

 is a substantive factor in the sequence of responsible causation.”

 Green Leaf Nursery v. E.I. DuPont De Nemours & Co., 341 F.3d 1292,

 1307 (11th Cir. 2003) (marks and citation omitted).                   Furthermore,

 a plaintiff “must show a ‘direct relation between the injury

 asserted and the injurious conduct alleged.’”                Id. (quoting Holmes

 v. Sec. Inv’r Prot. Corp., 503 U.S. 258, 268 (1992)).                     “Indirect



                                         - 10 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 11 of 23 PageID 270



 harm is insufficient to sustain a cause of action under the RICO

 statutes.”        Bortell, 2 So. 3d at 1047; see also O’Malley, 599 So.

 2d at 1000 (“[I]ndirect injuries, that is, injuries sustained not

 as a direct result of predicate acts . . . will not allow recovery

 under Florida RICO.”).

        Defendant argues that the Complaint contains no plausible

 allegations that it engaged in any conduct that was the proximate

 cause      of   plaintiff’s     alleged   injuries.         (Doc.   #9,   p.   11.)

 Defendant also notes that the Complaint “is void of any allegation

 that that [sic] [defendant] had specific knowledge of Plaintiff.”

 (Id.)      Plaintiff responds that she has sufficiently pled proximate

 cause and consequential damages by alleging she “was at the Conty’s

 Motel as part of the sexual trafficking scheme and her injuries

 were    caused     by   and   in   furtherance   of   the    sexual   trafficking

 scheme.”        (Doc. #19, pp. 12-13.)     Having reviewed the allegations

 in the Complaint, the Court agrees with plaintiff. 3




        Unlike the federal RICO statute, “the Florida statute does
        3

 not expressly limit recovery . . . to persons who have suffered
 injury to their ‘business or property,’ language which has been
 interpreted to exclude economic losses arising out of personal
 injuries.” Berber v. Wells Fargo Bank, N.A., 2018 WL 10436236,
 *3 (S.D. Fla. May 24, 2018); see also Townsend v. City of Miami,
 2007 WL 9710944, *2 (S.D. Fla. Nov. 7, 2007) (“Unlike its federal
 counterpart, the Florida RICO statute is not limited to ‘business
 or property’ injuries. . . . The plain language of the Florida
 statute does not exclude pecuniary losses resulting from personal
 injury. Accordingly, Mr. Townsend can sue under the Florida RICO
 statute for his loss of employment and personal injuries.”).


                                        - 11 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 12 of 23 PageID 271



       The Complaint alleges defendant “was on notice of repeated

 incidents of sex trafficking occurring on its hotel premises,” and

 yet   “failed      to     take    the   necessary     actions     to    prevent    sex

 trafficking from taking place.”               (Doc. #1, ¶ 44.)         The Complaint

 also alleges numerous ways in which defendant could have identified

 and prevented the sex trafficking from occurring.                    (Id. ¶¶ 46-64.)

 Finally,     the    Complaint       alleges    the    “acts    and     omissions   of

 [defendant] served to support, facilitate, harbor, and otherwise

 further the traffickers’ sale and victimization” of plaintiff “for

 commercial sexual exploitation by repeatedly renting rooms to

 people   they      knew    or    should    have    known   were   engaged    in    sex

 trafficking.”        (Id. ¶ 106.)          “[B]y knowingly, or with reckless

 disregard, repeatedly allowing sex trafficking to occur on its

 premises between 2013 and 2016,” defendant’s “acts have yielded

 consistent      results          and    caused       economic,       physical,     and

 psychological injuries” to plaintiff.                (Id. ¶¶ 143, 146.)

       The Court finds these allegations sufficient to plead a

 “direct relation between the injury asserted and the injurious

 conduct alleged,” Holmes, 503 U.S. at 268, and therefore the

 Complaint adequately pleads proximate cause.                  See Burgese, 101 F.

 Supp. 3d at 422 (finding allegations of physical injury and mental

 anguish “cognizable under the Florida RICO Act” and sufficient to

 survive a motion to dismiss); cf. Berber, 2018 WL 10436236, *5

 (“Because Plaintiffs’ asserted injuries arise from a set of actions



                                           - 12 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 13 of 23 PageID 272



 entirely      distinct   form     [sic]     the     alleged    predicate    RICO

 violations, proximate cause is lacking as a matter of law.”).

       (2)     Premise Liability

       Count Three of the Complaint asserts a claim of premise

 liability (Doc. #1, p. 31), which is a form of negligence action.

 “The elements for negligence are duty, breach, harm, and proximate

 cause; the additional elements for a claim of premises liability

 include the defendant’s possession or control of the premises and

 notice of the dangerous condition.”                 Lisanti v. City of Port

 Richey, 787 So. 2d 36, 37 (Fla. 2d DCA 2001).                 Plaintiff alleges

 defendant owed her a variety of duties, that it breached these

 duties, and that as a direct and proximate result, she suffered

 bodily injury.       (Doc. #1, ¶¶ 152-169.)           Plaintiff also alleges

 defendant had actual or constructive knowledge of sex trafficking

 occurring on the premises, that it knew or should have known the

 risk of such criminal conduct taking place would be unreasonably

 high without appropriate precautions, and that it had actual or

 constructive knowledge of the dangerous conditions plaintiff was

 in.   (Id.     ¶¶ 160-162.)

       Defendant      argues     the       premise     liability     claim     is

 insufficiently pled, first challenging the duty element of the

 claim.      (Doc. #9, pp. 11-13.)      Under Florida law, a property owner

 generally owes two duties to an invitee:

       (1) the duty to use reasonable care in maintaining the
       property in a reasonably safe condition; and (2) the


                                       - 13 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 14 of 23 PageID 273



       duty to warn of latent or concealed dangers which are or
       should be known to the owner and which are unknown to
       the invitee and cannot be discovered through the
       exercise of due care.

 Dampier v. Morgan Tire & Auto, LLC, 82 So. 3d 204, 206 (5th DCA

 2012).    Defendant argues that it did not have a duty to warn

 plaintiff of the danger of sex trafficking because plaintiff was

 aware of the trafficking herself.          (Doc. #9, p. 13); see also

 Emmons v. Baptist Hosp., 478 So. 2d 440, 442 (Fla. 1st DCA 1985)

 (“A prerequisite to the imposition upon the landowner of a duty to

 warn is that the defendant’s knowledge of the danger must be

 superior to that of the business invitee.”).        However, plaintiff’s

 premise liability claim is not based upon a duty to warn, but

 rather a duty to maintain the property in a reasonably safe

 condition.      (Doc. #1, ¶¶ 155-159.)         Accordingly, defendant’s

 argument as it relates to a duty to warn is irrelevant.                 See

 Dampier, 82 So. 3d at 206 (“The open and obvious nature of a hazard

 may discharge a landowner’s duty to warn, but it does not discharge

 the landowner’s duty to maintain the property in a reasonably safe

 condition.”).

       Next, defendant argues there could be no duty to protect

 plaintiff from the criminal conduct of third parties because such

 conduct was not foreseeable.          (Doc. #9, p. 14.)         The Court

 disagrees with this argument as well.

       “Under Florida law, a business owes invitees a duty to use

 due care to maintain its premises in a reasonably safe condition.


                                   - 14 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 15 of 23 PageID 274



 This includes the duty to protect customers from criminal attacks

 that are reasonably foreseeable.”             Banosmoreno v. Walgreen Co.,

 299 F. App’x 912, 913 (11th Cir. 2008) (citations omitted).

       Foreseeability can be shown by two alternative means.
       First, a plaintiff may demonstrate that a proprietor
       knew or should have known of a dangerous condition on
       his premises that was likely to cause harm to a patron.
       Second, a plaintiff can show that a proprietor knew or
       should have known of the dangerous propensities of a
       particular patron.

 Id. (marks, citations, and footnote omitted).          Such knowledge must

 only be pled generally.      Fed. R. Civ. P. 9(b).

       The   Complaint     contains    sufficient    allegations     that     sex

 trafficking was occurring at the Conty’s Motel and that defendant

 knew or should have known of it.        (Doc. #1, ¶¶ 39-45, 83-93.)          The

 Court finds such allegations sufficient to satisfy the notice

 pleading requirements.

       Finally, defendant argues the premise liability claim fails

 because “Plaintiff cannot establish a causal link between her

 purported injuries and [defendant’s] purported negligence.”             (Doc.

 #9, pp. 14-15.)      The Court disagrees.          As noted, the Complaint

 alleges defendant was on notice of the sex trafficking occurring

 at the Conty’s Motel and not only failed to prevent it, but

 knowingly turned a blind eye to it in exchange for increased

 profits.      The   Complaint   also    alleges     that   as   a   result    of

 defendant’s    actions,    plaintiff    suffered     various    injuries     and

 damages.      Contrary to defendant’s suggestion that plaintiff’s



                                      - 15 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 16 of 23 PageID 275



 injuries were the result of a “freakish and improbable chain of

 events,”     (Doc.   #9,   p.    15),     the   Court   finds   the   Complaint

 sufficiently alleges proximate cause.               Accordingly, the Court

 denies defendant’s request to dismiss the claim as insufficiently

 pled.

       (3)   Negligent Hiring, Supervision, and Retention

       Count Four of the Complaint asserts a claim of negligent

 hiring, supervision, and retention.             (Doc. #1, p. 35.)     “To state

 a claim under Florida law for negligent hiring, supervision and/or

 retention, a plaintiff must establish that the employer owed a

 legal duty to the plaintiff to exercise reasonable care in hiring

 and retaining safe and competent employees.”             Clary v. Armor Corr.

 Health Servs., Inc., 2014 WL 505126, *4 (M.D. Fla. Feb. 7, 2014)

 (citations omitted).       “Florida law also holds employers liable for

 reasonably     foreseeable      damages    resulting    from    the   negligent

 training of its employees and agents.”             Id. (citing Lewis v. City

 of St. Petersburg, 260 F.3d 1260, 1265 (11th Cir. 2001)).                  “For

 an employer to owe a plaintiff a duty, the plaintiff must be in

 the zone of risk that was reasonably foreseeable to the employer.”

 Id. (citation omitted).

       Accordingly, to state a claim, the plaintiff must allege
       facts that would establish a nexus between the plaintiff
       and the tortfeasor’s employment from which a legal duty
       would flow from the defendant-employer to the plaintiff.
       The plaintiff must then establish that the defendant-
       employer breached that duty and that the breach caused
       him damage.



                                     - 16 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 17 of 23 PageID 276



 Id. (citations omitted).

       The Complaint alleges defendant was in control of the hiring,

 instructing, training, supervising, and terminating of the hotel

 employees, and that defendant had a duty to make an appropriate

 investigation of the employees.               (Doc. #1, ¶¶ 175-176.)                     The

 Complaint further alleges that defendant knew or should have known

 that hotel employees were “allowing criminals to rent rooms for

 prostitution and drug dealing,” “failing to either identify and/or

 report    the    human    sex     trafficking          and   foreseeable        harm”    of

 plaintiff, and “failing to refuse continued lodging services to

 human    sex    traffickers.”         (Id.   ¶¶        178-180.)          The   Complaint

 concludes that defendant was negligent in its hiring, employment,

 supervision, and termination decisions regarding the employees,

 and that the sex trafficking of plaintiff was a foreseeable and

 direct result.      (Id. ¶¶ 181-185.)

       Defendant        seeks     dismissal        of     the        negligent        hiring,

 supervision, and retention claim based on pleading deficiencies,

 arguing that the claim fails because the Complaint lacks sufficient

 factual    allegations         that   defendant        was     on    notice     of    unfit

 employees.      (Doc. #9, p. 15); see also Bright v. City of Tampa,

 2017 WL 5248450, *8 (M.D. Fla. May 17, 2017) (“When an employer

 fails to take a corrective action against an employee because the

 employer had no notice of problems with the employee’s fitness,

 the   employer    is     not    liable    under    Florida          law   for   negligent



                                          - 17 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 18 of 23 PageID 277



 supervision or retention.”).       The Court disagrees.     The Complaint

 sufficiently     alleges   facts    suggesting    sex   trafficking     was

 occurring at the hotel, that the employees knew of it and failed

 to prevent it, and that due to its control over the employees,

 defendant knew or should have known of it.           (Doc. #1, ¶¶ 76-97,

 173-180.)      The Court finds such allegations sufficient at this

 stage of the proceedings and, accordingly, denies the request to

 dismiss the negligent hiring, supervision, and retention claim.

       (4)    Negligent Rescue

       Count Five of the Complaint asserts a claim of negligent

 rescue.      (Doc. #1, p. 37.)     The Complaint alleges defendant, as

 the owner and operator of the Conty’s Motel, had a duty to keep

 the premises safe and prevent foreseeable criminal activity, as

 well as a duty “to make safe a dangerous condition at the Conty’s

 Motel and to rescue its hotel guests, specifically Plaintiff C.S..,

 from the peril it created.”      (Id. ¶¶ 188, 191, 197.)    The Complaint

 alleges that by various acts and omissions, defendant breached

 these duties and that the continuous sex trafficking of plaintiff

 was the direct and foreseeable result.        (Id. ¶¶ 189, 191, 197-200,

 202.)       Defendant argues the negligent rescue claim should be

 dismissed as insufficiently pled.       (Doc. #9, pp. 18-19.)

       There is no common law duty to rescue a stranger.          Estate of

 Ferguson v. Mascara, 09-14192-CIV-GRAHAM/LYNCH, 2010 WL 11558195,

 *2 (S.D. Fla. Sept. 7, 2010) (citing Bradberry v. Pinellas Cty.,



                                    - 18 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 19 of 23 PageID 278



 789    F.2d   1513,    1516    (11th      Cir.   1986)).       “A    well-established

 exception to this rule, however, provides that an innkeeper is

 ‘under an ordinary duty of care to [a guest] after he knows or has

 reason to know the [guest] is ill or injured.”                         De La Flor v.

 Ritz-Carlton Hotel Co., L.L.C, 2013 WL 148401, *3 (S.D. Fla. Jan.

 14, 2013)       (quoting L.A. Fitness, Int’l, LLC v. Mayer, 980 So. 2d

 550, 557 (Fla. 4th DCA 2008)); see also Abramson v. Ritz Carlton

 Hotel Co., LLC, 480 F. App’x 158, 161 (3d Cir. 2012) (“Generally,

 there is no duty to affirmatively assist an injured person unless

 a special relationship, such as that between an innkeeper and its

 guests, exists between the parties.”                 (citation omitted)).

        Defendant      argues     the      negligent       rescue    claim   should    be

 dismissed because it is insufficiently pled under the “rescue

 doctrine.”       (Doc. #9, pp. 18-19.)             Under Florida law, the rescue

 doctrine holds a tortfeasor liable for injuries to a third party

 who is hurt in attempting to rescue the direct victim of the

 tortfeasor.       Zivojinovich v. Barner, 525 F.3d 1059, 1070 (11th

 Cir.    2008)    (citation      omitted).          “The    basic    precept   of     this

 doctrine ‘is that the person who has created a situation of peril

 for another will be held in law to have caused peril not only to

 the victim, but also to his rescuer, and thereby to have caused

 any    injury    suffered      by   the    rescuer    in    the    rescue   attempt.’”

 Menendez v. W. Gables Rehab. Hosp., LLC, 123 So. 3d 1178, 1181




                                           - 19 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 20 of 23 PageID 279



 (Fla. 3d DCA 2013) (quoting N.H. Ins. Co. v. Oliver, 730 So. 2d

 700, 702 (Fla. 4th DCA 1999)).

        As plaintiff correctly argues in response (Doc. #19, p. 18),

 the rescue doctrine is not implicated by plaintiff’s negligent

 rescue claim.        See Krajcsik v. Ramsey, 2017 WL 3868560, *2 n.4 (D.

 Md. Sept. 5, 2017) (“The rescue doctrine is related to, but

 separate from, the affirmative duty to rescue an imperiled party

 that       the    courts   impose     on     persons   in   some    situations.”).

 Accordingly,        because     the   rescue    doctrine    is     not   applicable,

 defendant’s request for dismissal based on the doctrine is denied. 4

        (5)       Aiding and Abetting, Harboring, Confining, Coercion and

                  Criminal Enterprise

        Finally, Count Six of the Complaint asserts a claim of aiding

 and abetting against defendant.               (Doc. #1, p. 40.)      The Complaint

 accuses      defendant     of   “aiding      and    abetting   unlawful    activity

 including unlawful confinement, imprisonment, assault and battery

 by [plaintiff’s] sex traffickers and ‘Johns.’”                       (Id. ¶ 203.)

 Defendant argues the claim must be dismissed because (1) it asserts

 defendant “aided and abetted the criminal act of sex trafficking



        Defendant also suggests hotels only have a limited duty to
        4

 render aid to a guest it knew or should have known was ill or
 injured, and that the Complaint contains no plausible facts to
 suggest defendant knew plaintiff was in need of aid. (Doc. #9,
 p. 18.)     However, the Court finds the Complaint contains
 sufficient allegations to satisfy this requirement. (Doc. #1, ¶¶
 84, 85, 198.)


                                            - 20 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 21 of 23 PageID 280



 in violation of the TVPRA,” and (2) the TVPRA does not provide a

 cause of action for aiding and abetting.       (Doc. #9, p. 19.)      Having

 reviewed the allegations in the Complaint and the relevant case

 law, the Court finds defendant is misinterpreting the claim.

       Florida   courts   have   recognized    aiding   and     abetting   the

 commission of a tort as a standalone claim.       See Gilison v. Flagler

 Bank, 303 So. 3d 999, 1002 (Fla. 4th DCA 2020) (aiding and abetting

 fraud); MP, LLC v. Sterling Holding, LLC, 231 So. 3d 517, 527 (Fla.

 3d DCA 2017) (aiding and abetting breach of fiduciary duty).              This

 Court has previously listed the following elements that must be

 alleged “to state a claim for aiding and abetting a common law

 tort” under Florida law: “(1) an underlying violation on the part

 of the primary wrongdoer; (2) knowledge of the underlying violation

 by the alleged aider and abetter [sic]; and (3) the rendering of

 substantial assistance in committing the wrongdoing by the alleged

 aider and abettor.”      Angell v. Allergan Sales, LLC, 3:18-cv-282-

 J-34JBT, 3:18-cv-283-J-34JBT, 2019 WL 3958262, *8 (M.D. Fla. Aug.

 22, 2019); see also Lawrence v. Bank of Am., N.A., 455 F. App’x

 904, 906 (11th Cir. 2012) (applying the above elements to three

 Florida tort claims).      These cases demonstrate Florida recognizes

 a common-law claim of aiding and abetting tortious conduct.

       Here,   the   Complaint   alleges    defendant   aided    and   abetted

 plaintiff’s unlawful harboring, confinement, imprisonment, assault

 and battery, and to the extent the claim alleges defendant has



                                   - 21 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 22 of 23 PageID 281




 actual knowledge 5, the Court finds it sufficient to state a claim.

 Accordingly, the Court denies defendant’s request for dismissal.

      C. More Definite Statement

        Finally,    defendant       asserts   that     the    Complaint   is    vague,

 ambiguous, and fails to provide sufficient information to allow it

 to    formulate    a    response.      (Doc.    #9,    pp.    19-20.)    Defendant

 requests the Court exercise its discretion and order plaintiff

 provide a more definite statement pursuant to Rule 12(e) of the

 Federal Rules of Civil Procedure.              (Id.)

        Rule 12(e) provides that “[a] party may move for a more

 definite statement of a pleading to which a responsive pleading is

 allowed but which is so vague or ambiguous that the party cannot

 reasonably prepare a response.”              Fed. R. Civ. P. 12(e); see also

 Ramirez v. F.B.I., 8:10-cv-1819-T-23TBM, 2010 WL 5162024, *2 (M.D.

 Fla. Dec. 14, 2010) (“A Rule 12(e) motion is appropriate if the

 pleading is so vague or ambiguous that the opposing party cannot

 respond,    even       with   a   simple   denial,     in    good   faith,    without

 prejudice to [itself].”           (marks and citation omitted)).

        The Court finds the Complaint is not “so vague or ambiguous”

 that defendant cannot reasonably prepare a response, and therefore

 denies the request for a more definite statement under Rule 12(e).


        5“[A]llegations which demonstrate merely constructive
 knowledge, recklessness or gross negligence cannot satisfy the
 ‘knowledge’ element of an aiding and abetting claim under Florida
 law.” Angell, 2019 WL 3958262, *9.


                                        - 22 -
Case 2:20-cv-00630-JES-MRM Document 35 Filed 03/08/21 Page 23 of 23 PageID 282



 See Ramirez, 2010 WL 5162024, *2 (“The [Rule 12(e)] motion is

 intended to provide a remedy for an unintelligible pleading, rather

 than a vehicle for obtaining greater detail.” (citation omitted));

 Eye Care Int’l, Inc. v. Underhill, 92 F. Supp. 2d 1310, 1316 (M.D.

 Fla. 2000) (noting that “motions for a more definite statement are

 not favored in light of the liberal discovery practice,” and that

 “a motion for more definite statement is not to be used as a

 substitute for discovery”); cf. LeBlanc v. LVNV Funding, LLC, 2019

 WL 2492124, *1 (M.D. Fla. June 14, 2019) (granting motion for more

 definite statement, finding “the Complaint contains no facts” and

 was “not sufficiently specific to place defendant on notice of the

 claims against it”).

       Accordingly, it is hereby

       ORDERED:

       Defendant's Motion to Dismiss, Motion to Strike, or for a

 More Definite Statement (Doc. #9) is DENIED.

       DONE and ORDERED at Fort Myers, Florida, this          8th    day of

 March, 2021.




 Copies: Counsel of Record




                                   - 23 -
